Civilian pay; dismissal; laches. — Plaintiff, a veteran preference eligible, sues to recover back pay lost as the result of his allegedly wrongful dismissal from a civilian Army job. Final administrative action was had on plaintiff’s case on August 29,1957, but plaintiff did not commence his action in the Court of Claims until July 11,1960. In the meantime, on July 22, 1956, another person was employed to perform the duties of plaintiff’s position and has performed them ever since. Defendant moved to dismiss the petition on the ground of laches. The case came before the court on defendant’s motion for summary judgment and upon consideration thereof, together with the opposition thereto, the court concluded that the claim was barred by laches and it was ordered, on November 16,1962, that the petition be dismissed. Plaintiff’s motion for rehearing was denied January 11, 196B. Plaintiff’s petition for writ of certiorari was denied by the Supreme Court, 374 U.S. 848.